 In the Matter of JOSEPH STREMEL, doing business as CROW BAR COALCOMPANYandUNITED MINE WORKERS OF AMERICA, DISTRICT 15Case No. C-2481.-Decided March 27, 1943Jurisdiction:coal mining industry.Unfair Labor PracticesInterference, Restraint, and Coercion:anti-unionstatements; threats ofdischargefor union activity;, interrogation concerningunionactivity.Disc, in,ination:lock out and discharge of eight employees because of their unionmembership and activity.Remedial Orders:reinstatement of one discharged employee with back pay ; backpay awarded three employees already reinstated; back pay awarded to fouremployeesnot desiringreinstatement.DECISIONANDORDEROn January 7, 1943, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor' practicesand recommending that he cease and desist therefrom and take certainAffirmative action as set out in the copy of the Intermediate Reportattached hereto.Thereafter the respondent filed a brief and excep-tions to the Intermediate Report.The Board has considered therulings of the Trial Examiner at the hearing and finds that no prejudi-cial errors were committed.The rulings are hereby affirmed.TheBoard has,considered the Intermediate Report, the respondent's briefand exceptions, and the entire record in the case, and hereby adoptsthe findings, conclusions, and recommendations of the Trial Examiner,with the exceptions and qualifications noted below in ' paragraphs2 and 3:1.The respondent denies that he is engaged in commerce withinthe meaning of the Act.He maintains that he does not' purchase asubstantial portion of his supplies outside the State of Colorado, andthat his sale of coal to the Denver and Salt Lake Railway Company,which operates solely within the State of Colorado, is not sufficient tobring his operations within the Board's jurisdiction.We agree withthe Trial Examiner that the respondent is subject to the Act.48 N. L.R. B., No. 83.660 "CR'OW `BAR"'COAL:-`COMPANY`,661;So far as,+the^Denver, and Salt'Lake Railway Company is'. employed'in transportinggoods corning' from or 'destined for, other States, it is-;engaged -in' interstatecommerce''in no material- respectsfrom-those- of 'an, intrastate-public-utility'or power company serving concerns engaged in interstate commerce.2It iswell settled that "the operation of the Act [does not] depend-on,any particular volume of commerce affectedmorethan that-to which-the courts- would apply the maximde minimis."N. L. R. B.v.Fainblatt,306- U. S. 601, 607.3Here, interruption by unfair laborpractices of the respondent's sales to,the Denver.and Salt Lake Rail-way Company would affect the'annual interstate movement of approxi-cannot be treated asde minimis 4The fact that the Railway Company,might'be'able to-securethe coal from othersources-in theSate in the,event`of a stoppage of-the respondent's operations;iswholly imma-terial and"may not be considered in'determining the jurisdiction ofthe Board." .Cudahy Packing Co. v. N. L. R. ,B.,(C. C. A. 10).aNor is it material that the respondent's sales to theRailway Company are made through a brokers' Upon all the facts,we are satisfiedand find that stoppage of the respondent's operationsby industrial strife' would materially obstruct and burden interstatecommerce .72.The Trial Examiner found that Robert Frink applied to Forema+nEvans for reemployment and that Evans stated to Frink that he hadno authority to put Frink back to work because Stremel had instructedhim not to hire "any of the twelve fellows that joined the Union."He fixed the date of this incident variously at February 10, 1942, and'See, e.g..The Daniel Ball,'77 U. S.(10 Wall.)557, 565';The Minnesota Ratecases230 U. S. 352,390;N. L. R. B. v.Central Missouri Telephone'Co.,115F. (2d) 563, 565(C. C.A.8).2 See, e. g.,Consolidated Edison Co.v.N. L. R. B,305 U S. 197;Southern ColoradoPowerCo. Y.N.L. R. B.,111 F. (2d) 539'(C. C. A. 10);cf.Kirschbaum v.,Walling,62 S. Ct.1116.-'-The,power'of.the'Board "extends to any and all enterprises without regard to theirmagnitude-in-which labor,trouble might reasonably'be said,to have the probable effect of.directly interfering with the free flow of any interstate commerce."N. L.If.B. v. GulfPublic Service'Co',116'F. (2d) 852,855 (C. C. A. 5).-'De minimis"in the law has always been taken to mean trifles-matters of few dollarsor less"N. L.R. B. v. Suburban LumberCo,121 F.(2d) 820; 832,cert. den. 314 U. S. 693.-5N. L. If. B.v.Bradford DyeingAss'n, 310 U:S. 318,.326;N. L. R.-B. v. Henry Levaur,Inc.,115 F.(2d) 105, 109(C. C. A. 1),cert. den. 312-U.S. 682.CompareSanta Cruz Fruit Packing Co.v.N. L. R.B., 303 U. S. 453, 463:Fainblattcase,supra,306 U.S. at 605;N. L. R. B! v. Sunshine MiningCo.,110 F.(2d)'780, 784 (C. C. A.9), cert. den.312 U.S. 678.CompareWickard V. Filburn,63 S. Ct.,82, 89,where the Court stated that "even If-appellant's activity be local and though it may not be regarded as commerce,itmay still,whatever;its nature,be reached by Congress if it exerts a substantial economic effect oninterstate commerce, and this irrespectiveof whethersuch effect is what might at some .'earlier-tidie-have been defined as'direct' or'indirect.'Seeaiso;Clover Fork Coal Co.,v.N. L.,R.,B., 97 F.(2d) 331, 334(C. C. A. 6),where theactivities of which affect interstate commerce at every point." 662,DECISIONS OF-NATIONAL LABOR,-RELATIONS BOARDFebruary-16, 1942:.that-this incident occurred on February.16,,1942.3.The Trial Examiner recommended. that the remedy to be appliedin the cases of Lee Fread, Warren Fread, Earl, Hindman; .and .R. C.Frink, who have obtained other employment since their discriminatory,discharges and do not desire to be reemployed by the respondent,include an offer of reinstatement by the respondent to each'of them ,on.condition that each apply therefor before February 1, 1943, and a,provision that the extent of the period covered by the back-pay, order -be contingent in each case upon whether or not applicatioh,for rein-,statement is made within the time -mentioned.We do not agree'"with,,theTrial Examiner that the proposed remedy will effectuate thepolicies of the Act.Since these four employees do not desire reem-ployment by the respondent, we shall not require the respondent totoffer them reinstatement.Accordingly, we shall direct the respondentsuffered by reason of the respondent's discrimination against him, by,payment to him of a sum of money equal to that amount which henormally would have earned as wages from the date of such discrimi-nation to the date upon which he started working steadily in theemployment in which he was engaged at the time of the hearing, lesshis net earnings during said period.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the. National Labor RelationsBoard hereby orders that the respondent, Joseph Stremel, doing--business as Crow Bar Coal Company, his agents, successors, andassigns shall:1.Cease and desist , from :(a)Discouraging membership in United Mine Workers of America,District 15, or any -other labor organization of his employees, by dis-charging any of his employees or in any other manner discriminatingin regard to their hire and tenure of employment or any term or con-,dition of their employment;(b) In any other' manner interfering with, restraining, or. coerc-ing his employees in the exercise of the right to self-organization, toform, join, or. assist labor organizations, to, bargain collectively,through representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining or, othermutual aid or protection, as guaranteed in Section, 7 of the NationalLabor Relations Act.-,2.Take the following 'affirmative action "which the Board finds 'will-effectuate the policies of the Act: :CROW'BAR' COAL :COMPANY_=- -663(a)Make whole Sumner Hockett,'Clarence Anderson, and RinardSaylor and each of. them for any loss of pay they may have sufferedby reason, of the respondent's discrimination against them, by pay-=ment to each of them of- a 'sum of money equal to that which henormally would have earned as wages from January 15, 1942, to the'date of' his reinstatement, less his net earnings during such period;(b)Make whole Lee Fread, Warren. Fread, Earl Hindman, and.R. ,C: Frink and each of them for any loss of pay they may have,suffered;by.,reason of the respondent's discrimination against themby payment to each of them, of a sum of money equal to that whichhe normally would have earned as wages from January 15, 1942, tothe date upon which he started working steadily in the employmentin -which he was engaged at the time of the hearing less his netearnings, during such period;(c) 'Offer to Carl Ward immediate and full reinstatement to hisformer 'or substantially equivalent position, without prejudice to hisseniority or other rights and privileges;(d)Make whole Carl Ward for any loss in earnings he may have'suffered by reason of the respondent's discrimination against him, bypayment to him of a' sum of money equal to that which he wouldnormally have 'earned as wages during the period from January 15,1942,. to the date of the respondent's offer of reinstatement, lessUsnet earnings during such period;'(e)Post' immediately in conspicuous places throughout his mine,near Hayden,' Colorado, and maintain for a period of at least sixty(60) consecutive days from the date of posting, notices to his em=,ployees' stating that (1) the respondent will not engage in the con--duct from which he is ordered to cease and desist in paragraphs 1 (a).and (b) of this Order; (2) that the respondent will take the affirma-tive action set forth in paragraphs 2 (a), (b), (c), and (d) of thisOrder' ; 'and . (3) that the respondent's employees are free to become.or remain members of United Mine' Workers of America, District15,.or any other labor organization, and that the respondent will notdiscriminate against any employee because of his membership or activi-ties in 'any such organization;-(f),Notify the Regional Director for the Seventeenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.INTERMEDIATE REPORTMr. Willard Y. MorrisandMr. Elmer L. Hunt,for the Board.Mr. J. H.-Boutcher,,ofDenver, Colo., for the respondent.Mr. John W. Harmon,of Oak Creek, Colo., for the Union. 664DECISIONS OF :NATIONAL LABOR 'RELATIONS BOARDSTATEMENTOF THE CASHUpon an amended charge duly filed, on December 8, 1942, by United Mine Workersof America, District 15, herein called the Union, the National Labor Relations.Board, herein called the Board, by its Regional Director for the Twenty-secondRegion (Denver, Colorado), issued its complaint, dated December 9, 1942, againstJoseph Stiemel, doing business as Crow. Bar Coal Company, herein called therespondent, alleging that the respondent had engaged in and was engaging in'unfair labor practices affecting commerce within the meaning of Section 8'(1)and (3) and Section 2 (6) and (7) of the National Labor Relations Act, 49 Stat.'449, herein called the Act.Copies of the complaint, accompanied by notice of.hearing, were duly served upon the respondent and the Union.With respect to the unfair labor practices, the complaint alleged in substancethat the respondent : (1) while engaged in the operation' of his coal mine, nearHayden, Colorado, locked out and discharged eight named employees 1 becausethey joined and assisted the Union and engaged in concerted activities with hisother employees for their mutual aid and protection; and (2) since January 1,;1942, urged, persuaded, and warned his mine employees to refrain from joiningand maintaining membership in the Union and threatened the said employeeswith' discharge if they joined or assisted the Union or if'they engaged in con-certed activities for the purpose of collective bargaining or other mutual aid orprotection.On or about December 18, 1942, the respondent filed his answerdenying that he had engaged in or was engaging in the.alleged unfair laborpractices.The answer averred that the respondent was not,engaged in interstatecommerce within the meaning of the Act and therefore the Board lacked`Jurisdiction.Pursuant to notice, a hearing was held on December 21 and 22, 1942, at Steam-boat Springs, Colorado, before Howard Myers, the undersigned. Trial Examinerduly designated by the Chief Trial Examiner. The Board and the respondent-were represented by counsel, the Union by a representative.The said counseland the representative participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidence bearing upon'the issues was afforded all parties.At the beginning of the hearing, on themotion of the respondent, all prospective witnesses were excluded from the-hearing room until their turn to testify.At the conclusion of the Board's case,counsel for the Board moved to conform the pleadings to the proof.The motionwas granted without objection.Counsel for the respondent then moved to dismissthe complaint on the grounds of lack of jurisdiction and also, for lack' of proof.The motions were denied.At the conclusion of the hearing, the parties wereafforded an opportunity to argue orally'before the undersigned.Counsel for theBoard and for the respondent participated in such oral argument.The partieswere then advised that they might file briefs with the undersigned on or beforeDecember 28, 1942.A brief has been received from respondent's counsel.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENT'Joseph 'Stremel, doingbusinessas 'Crow 'Bar Coal Company,is engaged inmining and selling coal, has his principal office and retail'coal yard in, Denver,ILee Frend, Warren Frend. Summer Hockett, Earl Hindman, Carl Ward, R. C. Frink,Clarence Anderson, and Rinard Saylor.2 The findings in this section are based upon stipulations entered into at the hearing bycounsel for the Board and for the respondent. CROW BAR COAL COMPANY665Colorado,,and owns and operates a coal mine near, Hayden, Colorado sDuring1941,. the respondent mined and sold approximately 9,000 tons of coal, approxi-mately 25 percent of which was slack coal.About 80 percent of this slack coalwas sold and delivered by the respondent to the Denver and Salt Lake RailwayCompany- through J. M. Moore, a coal broker.The balance of the coal mined bythe respondent was sold directly to local consumers^at his retail coal yard locatedinDenver.During the same period, the respondent purchased raw materials,equipment, and supplies costing in excess of $3,000, from J. M. Moore ; approxi-mately 2 percent of the said purchases originated in States other than the Stateof Colorado.During 1942, the amounts, destinations and origins of the respond-ent's purchases and sales were substantially equal and similar to those of 1941.The Denver and Salt Lake Railway Company operates a freight and passengerrailroad line from Denver to Craig, Colorado, with refueling stations at UtahJunctibn, Hippsburg, Tabernash, Sulphur Springs and Denver, all of which placesare located in Colorado.During 1941, the Railway Company purchased 108,948tons of slack coal, which it used for the operation of its engines, 2,£03 81 tons ofwhich coal were purchased from the respondent.During the same period, theRailway Company transported over its lines 1,009,047 tons of freight, 689,612 tonsof which "were in interstate commerce and 319,435 tons were in intrastate com-merce."During 1942, the business of the Railway Company was substantiallyequal and similar to its interstate and intrastate business as in 1941.The undersigned finds that the respondent's operations attect commerce withinthe meaningof, the Act.4II.THE LABOR ORGANIZATION INVOLVEDUnited Mine Workers of America, District 15, is a labor organization admittingto membership employees of the respondent.IIII.THE UNFAIR LABOR PRACTICESInterference, restraint, and coercion; the lock-out and dischargesThere is no evidence in the record of any union activities among the respond-ent's mine employees prior to January, 1942. ' On January 10, 1942, John Harmon,the Union's district representative, pursuant' to a request made by some of theemployees, went to the mine during the employees' lunch period. There, afterintroducing himself and Ralph Ingle, who accompanied Harmon, to Jack Evans,the'mine foreman, Harmon asked Evans for permission to speak to the men.Evans, being-under the impression that Harmon had stated that he and Inglewere insurance agents, told Harmon that the men were eating their lunch in theengine house and that he might go in there.Harmon and Ingle then went intothe engine house and, after discussing the unionization of the mine with all themen working that day,' passed around a paper captioned :IHEREBY DESIGNATE AND SELECT, THE UNITED MINE WORKERS OF AMERICA, DIS-TRICT 15, AND JOHN W. HARMON REPRESENTATIVE, to represent me for the pur-pose of collective bargaining with respect to rates of pay, wages, hours ofemployment and other conditions of employment.8This proceeding is exclusively concerned with the employees of the respondent's coalmine.See N. L.R. B. v. Gulf Public Service Company,116 F. (2d) 852 (C. C. A. 5) andN. L. R. B. v. Suburban Lumber Company,121 F. (2d) 829 (C. C. A. 3).s At that time there were 16 persons employed at the mine. 666DECISIONSOF NATIONAL -LABOR RELATIONS BOARDAll the 10 employees present signed the paper.Harmon then administered tothe men the obligation of,the Union which, according to Harmon, made,-themmembers thereof.°As the men were returning to work, at the end of the lunch period, Harmonstood, outside, of the engine house discussing with one of the men the weight ofEvans,,whooverheard the obligation administered and also what Harmon said about theweight of the car, approached Harmon and the men with whom Harmon wasconversing and, according to Harmon, the following ensued :... And one of the men, I don't know who it was, asked me what that carwould weigh loaded with about 17 inches above that top of the car, and Iglanced in the car, I looked at the dimensions of it, and just offhand, I said,"Well, I would be of the opinion that it would go two ton, the cur would weightwo ton loaded."And about that time why the mine foreman, Mr. Evans,I saw him then for the first time, and he said 'to me, "You lie, you pup "By Trial Examiner MYERS :QWhat?A. "You lie, you pup." And I was kind of amazed that he would say thatto me inasmuch as he was so courteous to me at the lower part of the prop-erty, and well, I saw that he was angry right away, and well, I said, "MaybeI might be mistaken, but it is my honest opinion that the man loading thiscar 17 inches above the bed, that the car would weigh two ton," and he wentinto sort of a rage.--By Mr. MORRIS :Q.What did he say?A.Well, he said, he told me again that I had liedHe said, "You are,askunk and I want you to get off the property before I kick you off." And Isaid, "Well, I haven't no desire to remain upon the property. I am sorrythat you are so confused and angry." And then he ordered me off the propertyagain, and about that time I started to going off the property. The boyswere entering into the tunnel to go to work._Q Did you get off the property?A.Well, as I was leaving and the men were entering the mine and theforeman was going, we were parting there, I know I said out loud to wherethe men could hear me and so that Mr. Evans could hear me, that these menwere members of the United Mine Workers of America and that I didn'twant these men to be mistreated in any way.Evans' version of what took place, between Harmon and him is as follows :Q.Was he [Harmon] talking to the men immediately afterwards abouta car which happened to be standing there?A. Yes, Sir.Q.What did he speak about, what was the nature of his conversation?A.He was telling the men they were loading two tons for 50 centsQ What did you say?A. I told him, where did he get all that stuffQ.Well, go ahead and tell just what was said, tell the whole conversation.A. I told him that cur did not, would not hold two ton.He asked mehow did I know, and he said that box is thirty hundred. That box was notthirty hundred, and we had an argument, and I told him to get off _the hill,° Later in the day, Harmon visited the homes of three other employees and secured theirsignatures to the paper and also administered the obligation to them. CROW : BAR COAL' COMPANY- ' 1667,`he misrepresented himself, to go off the hill, and he turned around.to me-andtoldme that,I remember,"If you discriminate against one of these menI will bring this in front of the Labor Bo'ard.",The undersigned-finds that Harmon's testimony with regard to this incidentto be substantially in accord with the facts.Evans did not impress the under-signed as a forthright and honest witness.His testimony contains many con-tradictory and-inconsistent statements regarding important matters?Moreover,Harmon's testimony regarding his argument with Evans was corroborated, byemployees Earl Hindman and Sumner Hockett.That evening,January 10,Evans wrote Stremel, who was then,in Denver, that,the men had joined the Union and that Stremel"had better come,up to themine "Between the 10th and the 15th of January Evans made many attempts toinduce the men' to withdraw from the UnionThus, according to employeeEarl Hindman,Evans told him and employee Rinard Saylor,'the day after theyhad joined the Union,that if the Union started any trouble he[Evans]woulddischarge all the men,"one at a time."Hindman also testified that on January14,Evans asked him whether he had attended the union meeting the previous'night and that when he told Evans that he had,Evans then said that he formerlywas a,member of,the Union,but that he"figured it didn't amount to much `now"and therefore lie was not a member any more.Hockett testified that shortlyafter"he joined`the Union Evans told him that-themen made a mistake inbecoming members becausethey "wouldn't be as well off in the union"as theythen were, because they would not receive any- benefits from it and would haveto pay "union dues and one thing and another " Regarding a conversationhe had`with Evans in the mine on January 10, Warren Fread testified asfollows :By Mr. HUNT (Board's Counsel) :Q.Mr Evans, sometime before noon, or right after noon, didn't you stopand have a conversation in the mine with Henry Mathis and ask him.whether or not he was going to stick with the boys, and you wanted toknow so-you could tell Mr. Stremel went he went in the afternoon to callDenver for other men?A. No, sir; I had no conversation with Mr. Mathis whatever.Q Nor anybody else that day?A. That day I never spoke to no man belonging to the union.Q.When was it that you told Mr. Saylor that he was working on companytime and that he couldn't belong to the union and he might as well giveitup?A. No, I didn't. I think I says, "Saylor, I don't think you have anybusiness to sign up with the union.You, were a monthly man, and it usedto be that way, I don't know whether it is any more or not, that a companyman and a man paid monthly should not belong to a union.Q. Did you tell him that during the 15th day of January, 1942?A. On the 15th day of January, 1942, I asked him to change his mind,to reconsider, and he had better work on, I says to him.Well,'we [Fread and his brother] were working in there, and Mr. Evanscame in and he told us that he wished that he wouldn't stay'with the unionand he said among other things, I don't remember just all that was said, butone thing he did say, "Your name is too good around'to here to have it drugthrough any trouble like this."And I told him I would rather have it drug7The following is illustrative of the inconsistency with which Evans testified.I 668DECISIONS OF NATIONAL LABOR RELATIONS BOARDthrough a littlemessout there then to have it black-balled against all thebig mines.,While not specifically denying the statements attributed to him by Hindman,Fread, and` Hockett, Evans testified that at no time did he ever attempt topersuade the men to withdraw from the Union and that he never advised themen that "they would be better off if they didn't join the union."Under cross-examination, however, he admitted that he discussed the Union with some ofthe men andthat he told Saylor "I don't think you have anybusiness to signup with the union. You were a monthly man ... and a man paid monthlyshould not belong to a union."Hindman, Fread, and Hockett were candid andforthright witnesses and the undersigned finds that Evans made the statementswhich they attributed to him.At about 10 o'clock on the morning of January 15, Stremel arrived at themine.Afterdiscussingwith Evans the union activities of the menand beinginformed by Evans that "all the mine had signed up," Stremel requested Evansto call all the employees together in the engine house, which was done andabout a dozen employees assembled.According to the testimony of Saylor,the following ensued there :A.Well,we were called out of the mine around nine or nine-thirtyo'clock \iu the morning by Mr. Evans, and he said Mr. Stremel was there,to see us, wanted to hold a meeting out in the hoist room, ands we wentout and Joe said-By Trial Examiner Meats :Q Who is Joe?A. Joe Stremel.Mr. Stremel said that he couldn't operate under theunion, that is compete with the union scale, and that he didn't have themachinery to do so, couldn't turn the tonnage, and. if we was going to staywith the union he would close his mine down. And nobodysaid anythingbut Mr Hindman.Q.Which Hindman was that?A. Earl Hindman.He spoke up and he says, "Well,I can't speak forthe rest of the boys, but," he says, "I know where I stand." And he says,"We will go back to work."Q.Who said that?A. Earl did, so he started out and we all followed him.Q. (By Mr. MORRIS)Was anything said about working until noon onthat day?A. Yes, sirQ.Who said that?A.Mr. Stremel told the boys that we would work untilnoonand thenhe would close her down, and then afterwards, before dinnertime, whyMr. Evans came down and asked us boys if we would work until night tofinish our shift, you see, and we told him we would, agreed to it, and thatwas all that was said there.Q. Did you work your full shift that day?A.Yes, sir.-Rocket testified regarding this meetingas follows :Well, he [Stremel] said that he had come up there on account ofwe joinedthe union, and he said that he couldn't pay the union wage, his turn-overwasn't large enough, and he didn't have the machinery to get enough coal out CROW "BAR COAL COMPANY-'669'so he could pay the union wage,-and he said.he would be glad to use'us atthe same wage we had been getting if we wanted-to-stay.I.think.he saidwe would have to get out of the union though.Q.Well, did he or didn't he say that?A.Well,I think he did.-.,Q.That is-your recollection, is it?A. Yes.,.-Q. All right.A.We couldn't remain union men and keep on, working,but we could goon under our present wage scale and work if we would get out of the union..Q Well,after he- finished his talk to you,did anybody say anythingabout going to work or going back to work or anything?By Trial Examiner Mraas :Q.Before you go to that Mr. Hunt, Did Mr.Stremel say anything elseat that time?,A. Yes.Q Tell us everything he said at that time.A. Earl Hindman said that his mind was made up, he would stay in the,union, and the rest of us all agreed we would stay in the union,and so, I.don't just remember how it did come up, but I know he told us he would close,the mine down there, he couldn'tpay the union wages, he would close themine down then.'Q.Who said that?A.Mr. Stremel: --Q. Then what was said?A.Well, he saidthat we could-He said he could close the mine downQand we could go then or stay until noon, whichever we wanted to do, andJack Evans spoke up then, and he wanted us to stay until noon. Therewas a car of coal on the track partly loaded. So we went down and agreedto -stay ^until-'noon, and then Dir. Evans came down and asked us to stay,the remainder of the day, which we did.Stremel testified that the following transpired:-A. "Gentlemen, I understand you are organized" I says, "Gentlemen,"again, I says, "this is a free country.You can do as you please. I can't'help if you join the union. I have nothing against the union. You can doas you please."But, I says, "Men, you know well that I can't pay thosewages.I haven't, the equipment in the mine today. , I have one cuttingmachine."I says, "We have one car we pull at one time.We pull one,carat a time." I says, "We pull this car 600 feet. You are standing in thatroom waiting until this car is pulled out and dumped, and then. wait untilit comes back, until you start loading." I says, "If my mine was equippedthat I could pull maybe eight or ten cars, and had. loading equipment likebig mines, I would be glad, and I know that I could pay those wages andeven more."Q. Go on, what else was said? Tell about what you spoke of, to-,theunion there, about closing down.--A. Lsaid, "Men,"-I says, "if I am forced to and have to pay this scale," Isays, "I am forced to close the mine down. I can't pay it." And I says,,"I- am willing to show the United Mine Workers my,books if they want'to.see them and show-them what 'l can pay. 670!DECISIONS O'F"NATIONAIJ'L BORJRIJLATIONS BOARDQ. (By Mr. Boutcher)' Was anything,said-about the fact that you couldcontinue the wages, they were,mal^ing?A. I,says, "Men I think you are making pretty goodfmoney."' 'I says,"If you fig-tire it out," I says, "L think you are making money. In fact," Isays, "I think you are making more money than I am."'A. I believe that is as far as-I told them again, I says, "Now men, I havenothing against the union." I says, "I-have been a hard working man all'my' life;myself."I%says; "I have nothing "against Organized labor.'! Isays, "But what I can'pay,' I can pay." I says, "I says,, "I will be glad to-pay, all I can, and I am paying the 'limit today." I says," "I can't payto know what you want to do. I want you to let, me know." So EarlHindman ; spoke' up, he says, "I' have made my mind up. - I am- quitting."And he says, "I don't know what the rest of them is going to do." So hestarts down the mine, and the rest of them follows him down.According to Evans, Stremel also' told the men: "Boys," he says, "boys, Iwould like to know by dinnertime what you are going to do." Employee Mathis,a witness 'called by the respondent, testified as follows regarding what Stremelsaid at that meeting :-A. . . . He sass, "I can't pay these wages. I have no objection to,youurjoining the union, that is your own privilege, but I can't pay,union wages."A. He says, "I cannot compete with hand loading with; machinery,' that amachine can turn out 'more coal than I can with my crew."A. He said if he had to pay those wages he would' have to close the minedown because he couldn't pay those wages and keep operating.At the end of the shift that day, January 15, the men gathered in the bunk-9house, where, according to Saylor, the following took place :A.We went out to the mine down to the bunkhouse. I wanted to seeMr. Stremel. I called for him through Mr. Evans. So Mr. Evans- calledhim-over'to bunkhouse, and I said to him, "How is it, Joe?" "And he said,"It is just like I told you' before,- and I cannot compete with union scaleand if youLet's see, "I cannot compete with union scale," and hesays "it is just up to you then." - He says, "You can work for me at mywages or' if you stick with the union I will have to close the, mine down,"or "I will close the mine down." And I says, "Well,,, do we come to worktomorrow, Joe?"And he says, "Well, it is up to you. If you want to workfor my wages, why then, if you don't, I will close the mine down."Q.When you said=Trial Examiner Myms. He didn't finish.Q (By Mr. Morris) Did you finish?A. He said if we stuck with the union he could not operate, he wouldclose the mine...Q.Was that the last thing he said?A.When he started to go, yes. 'Then I says, "0. K., boys, let's' go."Rocket testified to substantially the same effect except that he stated that Stremeldid not again say that the men "could not stay with.the union and work for him."According to Stremel the following ensued at that meeting: _,CROW ,BAR'_ COAL: COMPANY ;^70"671A... . When I came into the bunkhouse, Mr. Saylor spoke up, he says,,1:,"Joe,, is this. all'?"I says, "No, boys, this job is yours as long as you -wantit, but I can't pay that high wages."Then I said again about the machinery,I:will repoat.it if you want me to. I-told them the same thing that I toldthem up there about the machinery, that I couldn't compete, and I addedthis.I says, "I have talked to a lot of big operators that has got machinery.in their mine.Where they used to work 18 and 20 men, now they are workingfour men,, where they were working 18, and they are turning out more coalwith four men. So how can I compete, hand-loading with those machines?"I says, "If I was equipped like those big mines, 1 would be glad to pay thosewagesIwould be making more money than .I •m today." : I says, "Thatis the reason why they can pay those, high wages.They have got machinery..and Lhayen't. , I have got to do everything by hand."Q.Was there anything else?A., Yes. .When I explained that to them, then Mr., Saylor says, , "Let'sgo."Saylor went out then, and Mr. Hindman got toward the door, andhe turned around and stood up like this, and says, "When can we get ourmoney'?" I says, "Mr. Hindman, as soon as I-I will call up long distanceThat isall.' ,'Evans' version of- what transpired at that meeting is similar to that of Stremel.. -The .undersigned finds that Stremel made the statements attributed to him-by.Hockett and Saylor.Their version of what took place on January. 15, is'corroborated, in the main, by the testimony-of six other Board witnesses. 'More-,over; during the oral argument at the hearing, counsel for the respondent statedthat the testimony of Hocket and Saylor "corresponds pretty closely with thecircumstances" that took place at the mine on January 15.8On January 16, only. 4 employees reported for work. The duties of theseemployees did not take themintothe mine at all.The mine itself was completely,-closed.On January 17, the mine reopened- with the four men who worked theprevious day, and with new men secured from Denver.The undersigned is convinced and finds that the respondent shut down hismine,on January 15, 1942, for the purpose of discouraging his employees fromjoining or remaining members of the UnionThe facts described above leaveroom for no, other conclusion.The respondent's, contention that he did notshut-down the mine, but that the employees struck or quit work is not supported,by the facts, and is entirely incredible.'At no,time did the employees threatento strike or quit work nor did they,, either individually or collectively,, demandThe Union made no demands upon the respondent.While8 Regardini,the testirirony of Hockett and Saylor with respect to what occurred at the mineon January 15, counsel for the respondent stated in his oral argument.'Now, there is the testimony of Mr. Sailor and Mr. Hockett who are now working at theCrow Bar Mind.,Now, I don't know,perhaps ,the Government might-claim that t''eyare,working for the employer and they didn'twant to.testify strongly against Mr.Streniel'as many of the others did. I believe that their testimony,if examined, corre-sponds prettyclosely withthe circumstances. 'They madesome statements,and theydid say, they tried to impress on the'court,that it wasn't-Mr Hockett didn't do'that}-but Mr. Saylor tried to impress on the court that really Mr. Stremel fired them becausethey-belonged to the union,but he did say Mr.-Stremel-said it was on account of theincrease in wages, and when I tried-,to pin him down on this, which,one of the two hereally believed,he wouldn't commit himself.sAockett testified,and the undersigned,finds,'that during the`afternoon'or January 15,Evans told him that Stremel,"was goingfto town to phone fo'r a new crew."Stremel'stestimony,.tliat'he did not telephone to!Denver:for a "new'crew" until'afteir the men leftthe mine, is not credited.It is apparent to the undersigned that Stremel had determinedprior to the end of the day to replace his men if they refused to renounce their unionmembership. .672 , DECISIONS -OF-'NATIONAL' LABOR RELATIONS BOARDStremel might have believed that the Union would, in the near future, demandwage increases his statements to his. employees on January- 15 were unwarrantedand were made for the sole purpose of discrediting the Union in the eyes of his.employees.The shut-down was a lock-out, and as such was an unfair laborpractice within the meaning of the Act mThe above findings are further buttressed by the events which occurred sub-sequent to the lock-out, and which clearly show that Stremel's opposition to theUnion was the true motive for closing the mine. Thus, on February 4, Evansand Hockett had a conversation. - Hockett testified, and the 'undersigned finds,that the following ensued :He (Evans) asked me if I was a union man, and I told him yes, I had signedup with the union, and he wanted to know if I got a union card, and I toldhim no, I never had got anything.He said, "You are not a union man then.You can go to work in the morning then if you want to."Hocket returned to work on February 5. That evening Evans wrote Stremel as'follows :Just few lines to let you know 2 or "3 of the Last Bunch that came up-fromDenver has left.Frank Ealey is more of an union man than any of theHayden bunch. So I thought best to let him go. -1 did not try to keep him.Loading his car was bad, just top them and let them. The others was notso bad but they was waiting for the money to come so they could go. Porterstayed lie is the best. I gave work to Sumner Hockett.He came up and wasvery sorry of what happen so you felt like getting him back so I put him on.The others is wishing that they could come. Saylor has lost to pay days. Ifhe know that the union what it is he would not have quit work not at all.So I am sending the men that quit their time in.We had a bad day yesterday.I change rope on the machine 4 times. The piece I got now seams to holdalright.Iwant 2 more men if you can find some. So I will close for thistime, Yours respectful, Jack.On February 16, Robert Frink applied to Evans for reemployment.Frink testi-fied, and the undersigned finds, that Evans stated to Frink that he had no authorityto put'Frink back to work because Stremel had instructed him not to hire "anyof the twelve fellows that joined the union." 31That evening Frink wrote Stremelas follows :Iwas, out to, the mine and Jack told me he had, orders not to hire any ofus fellowsHe -also said that I might write you. I realize that I made amistake when I signed the union, and I would be willing to sign an affidavit tothe effect that I would have nothing to'do with the union as long as I workedat your mine. I would appreciate it very much if you could see fit to allowme to again work in your mine. Thank you very much for your trouble.Stremel did not answer the letter.The undersigned. finds that the respondent, by his remarks on January 15, 1942,by the remarks of Evans to Saylor on January 11 and on January 15, 1942 ; to EarlHindman on January 14; to Hockett shortly after January 10 and on February4; to Warren Fread on January 10; and to Frink on February 10; and by lockingout and discharging his - employees, discriminated 'against his employees with10 Stremel testified that he had been told by his brother-in-law that a man named Siegeltipple.No damage was ever done to the tipple and neither the brother-in-law nor Siegelwas calledto the standto testify about-this alleged threat.Theundersigned finds' that-this evidence is too insubstantial and does not credit Stremel's testimony on this point.-13Although Evans denied making such a statement,his denial is not credited. .,CROW,BAR COAL COMPANY673,;,respect-to hire.and tenure of employment for the purpose of discouraging member-ship-in the. Union, and that by such acts and conduct the respondent interferedwith, - restrained, and coerced his employees in the exercise of the rights guar-4._anteed in Section 7 of the Act.IV.THE EFFECT OF THE UNFAIR.LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III above, occurring inconnection with the operations of the respondent described in Section I above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong theseveral States and have led and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow of commerce.V. THE REMEDYSince it has been found that the respondenthas engaged in unfairlabor prac-tices, it will be recommended that the respondent cease and desist therefrom andtake certain affirmative action, designed to effectuate the policies of the Act.Therespondent's employees will thus be assured that they may exercisethe rightsguaranteedin the 'Act, without fear of interference, restraint and coercion.It hasbeen found-that the respondent discriminated in regard to the hire andtenure ofemployment to Lee Fread, Warren Fread, Sumner Hockett, Earl Hind-man, Carl Ward, R. C. Frink, Clarence Anderson, and Rinard Saylor. It is clear,as found above, that on January 15, 1942, the day the respondentannounced theclosingof the mine, he had no intention of reinstating the above namedpersonsunless anduntil they renounced their union affiliation.SumnerHockett, ClarenceAnderson, and Rinard Saylor have been reinstated to their former or substantially-equivalent positions.The undersigned will, therefore, recommend that the re-spondent make each of them whole for any loss of pay each has suffered by reasonof the discrimination, by payment to eachof a sum equalto that which he nor-mally would have earned as wages during the period from January 15,,1942 to thedate of his reinstatement,less his net earnings.12Earl Hindman testified, when asked whether he wanted to be reinstated, that"I can't" go back to work for the respondent "now."At the time of the hearinghe was working elsewhere.Accordingly, the undersigned recommends that therespondent offer him reinstatement, if Hindman applies therefor before February1, 1943.,Robert Frink and Warren Fread testified that they did not desire rein-statement, but did not explain why. Inasmuch as their refusal may have beendue to other employment held at the time of the hearing and not to a permanentdisinclination to work for the respondent, the undersigned recommends that therespondent offer each of them reinstatement, provided he'apply therefor beforeFebruary 1, 1943.Lee Fread testified that at the time of the hearing he wasworking for the Colorado Highway Department and did 'not desire reinstatement,'By "netearnings" Is meant earnings less expenses,such as for transportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of America,Lumber and Sawmill Workers Union, Local 2590,8 N. L. R. B. 440. Monies received for'work performed upon Federal, State, county, municipal, or other work-relief projects shallbe considered as earnings.SeeRepublicSteelCorporationv.N. L. R. B.,311 U. S. 7. 614DECISIONS OFT ATIONAL-` LABOR'RELATbONS BOARD"if-I can, stay with the`State.", The undersigned recommends that the respondent-offer reinstatement to'W'arren Fread, provided he apply therefor before February1,1943.13CarlWard did not testify.The undersigned accordingly -recommends, thatthe respondent offer him reinstatement to his former or substantially equiva-lent position and that,the-respondent make him whole- for- any'loss of pay hemay_ have suffered by reason of respondent's discrimination against him equalto that which he normally would have earned as ,wages from January' 15, 1942to the date of the 'respondent's offer of reinstatement, 'less his net earnings,`during' such" period. 'With respect to Lee Fread, Warren- Fread, Earl Hind-man, and R- C.'Frmk'the undersigned recommends that the respondent makethem whole for any loss of pay they may have suffered by, reason of-the dis-crimination against them by payment to each of them of a sum equal to that(1)which he normally would have earned" as wages during the period fromJanuary 15, 1942 to the date upon which he secured the position he held at the:,time of the hearing, less his, net earnings during such, period;'4 and (2) froma date five days after This application for reinstatement until the respondent'soffer of reinstatement, less his net earnings during such period.Upon the.,basis of the foregoing findings of fact, and upon the entire,,recordin the case the undersigned makes the following :CONCLUSIONS OF LAW.1.United Mine Workers of America, District .15, is a labor organizationwithin the meaning of Section 2 (5) of the Act.2.By discriminating with regard to the hire and tenure of employment ofLee Fread, Warren Fread, Sumner Hoekett, Earl Hindman, Carl Ward, R C.Frink, Clarence Anderson, and Rinard Saylor, thereby discouraging member-ship in United Mine Workers of America, District 15, the respondent has en--gaged in and is engaging in unfair labor practices, within the meaning ofSection 8 (3) of the Act.'3.By interfering with, restraining, and coercing his employees in the exer--,cise of the rights guaranteed them in Section'7 of'the Act, the respondent has'and is engaging in unfair labor practices, 'within the meaning of Section 8 (1)of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6)' and (7) of the Act.'CONCLUSIONS OF LAWUpon the basis of the above findings of fact and, conclusions of law theundersigned recommends that the respondent, Joseph Stremel, doing businessas Crow Bar Coal Company, his agents, successors, and assigns shall:1.Cease and desist from :(a)Discouraging membership in, United Mine Workers of America, District15,or any other labor organization of his employees by discriminating inregard to their hire and tenure of employment or any other term or condition.thereof ;(b) In any other, manner. interfering with, restraining, or coercing his, em-ployees in the exercise of their right to self-organization, to form, join, orla SeeMatter of Max Kaplan and Jacob Kaplan,co-partners,doingbusinessunder thefirm name and style of Kaplan Bros.andTextileWorkers Union of America,Greater NewYork Joint Board, C. 1.0, 45 N. L R B 799.14 SeeMatter of The Greenport Basin and Construction CompanyandIndustrial Unionof Marine and Shipbuilding Workers of America, Local #47, C. I.0., 42 N.'L. R. B 377. CROW -BAR COAL COMPANY675assist-labor organizations, to bargain collectively through representatives oftheir'-Own choosing, and to engage in concerted activities for the purpose' ofcollective bargaining or other mutual aid or protection, as guaranteed in Section'7of the National-Labor Relations Act.'2Take the, following affirmative action which the undersigned finds willeffectuate the policies of the Act :I"'(a)Make whole Sumner Hockett, Clarence Anderson, and' Rinard 'Saylorand' each' of -them for any loss 'of pay they may have suffered by reason, ofthe discrimination against them, by payment to each of them of a sum ofmoney equal to- that- which `he normally would have earned as wages' froin'''iJanuary 15, 1942, to the date of his reinstatement;,(b) "Offer 'to Lee Fread, Warren Fread, Earl Hindman,-and R. C. Frink re-instatement` to their former or substantially equivalent positions, withoutprejudice to their seniority and other rights and privileges within' five daysafter their respective applications therefor, provided that such application ismade before February 1, 1943;(c)Make whole Lee Freacl, Warren Fread, Earl Hindman, and R. C. Frinkand each of them for any loss of pay they may have suffered by reason of thediscrimination against them by payment to each of them of a sum of moneyequal (1) to that which he normally would have earned as wages from January15, 1942, to the date upon which he obtained that position which he held at thetime of the hearing, less his net earnings during such period; and (2) tothat which he would normally have earned as wages, from a date five daysafter his application for reinstatement until the respondent's offer of reinstate-ment, less his net earnings during said period, providing he applies for, rein-statement in accordance with the procedure outlined in "The remedy" ;(d)Offer to Carl Ward immediate and full reinstatement to his former orsubstantially equivalent position, without prejudice to his seniority and otherrights and privileges ;(e)Make whole Carl Ward for any loss in earnings he may have sufferedby reason of the respondent's discrimination against him, by payment to himof a sum of money equal to that which he would normally have earned aswages during the period from January 15, 1042, to the date of the offer ofreinstatement, less his net earnings during such period ;(f)Post immediately in conspicuous places throughout his mine and main-tain for a period of at least sixty (60) consecutive days from the date of hisposting, notices to his employees stating: (1) that the respondent will notengage in the conduct from which it is recommended that he cease and desistin paragraph 1 (a) and (b) of these recommendations; (2) that the respond-ent will take the affirmative action recommended in paragraph 2 (a), (b), (c),(d), and (e) of these recommendations; and (3) that the respondent's em-ployees are free to become or-remain members of United Mine Workers ofAmerica, District 15, and that the respondent will not discriminate againstany employee because of his membership or activities in said organization.(g)Notify the Regional Director of the Twenty-second Region in writingwithin (10) days from the date of the receipt of this Intermediate Report,what steps the respondent has taken to comply therewith.It is further recommended that, unless on or before ten (10) days from thereceipt of this Intermediate Report the respondent notifies said RegionalDirector in writing, that, he will comply with the foregoing recommendationsthe National Labor Relations Board issue an order requiring the, respondent ,totake" the action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended, effective October 28,521247-43-vol 48-44- 676DECISIONSOF NATIONAL.LABOR RELATIONS BOARD1942 any party may within fifteen(15)days from the date of the entry ofthe order transferring the case to the Board,pursuant to Section 32 of ArticleII of_saidRules and Regulations,filewith the Board, Shoreham Building,Washington,D. C., an original and four copies,of a statement in writing settingforth such exceptions to the Intermediate Report or to any other part of therecord or proceeding(including-rulings upon all motions or objections) ashe relies upon,together with the original and four copies of a brief in supportthereof.As further provided in said Section 33,should any party desire per-mission to argue orally before the Board, request therefor must be made inwriting to the Board within ten (10) days from the date of the order trans-ferriug the case to the Board.HOWARD MatsTrial Examiner.Dated January 6, 1943.